DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) Figures 1-5: Label as “Related Art”.  See applicants’ specification, page 5, paragraphs 25-29.
(b) The term “a” is used to define a relationship between x and y, the dimensions of the evaporation shadow (a ≤ 2(x-y)), but “a” is also used in Figure 9 to describe the distance between the first pixels (61) and the second pixel (62).  See applicants’ disclosure, page 17, paragraphs 74, 93, 94.
(c) Other than being listed in the Drawings section, Figures 11 and 12 are not described in the disclosure.
(d) In Figure 16, step S300, capitalize “the” at the beginning of the sentence, and in step S400, capitalize “a” at the beginning of the sentence.  Compare with the sentences in steps S100 and S200.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51, 52 in Figures 5 and 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 613.  See applicants’ specification, page 16, paragraph 90, last line of the paragraph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 2, paragraph 7, line 2: Change “ofquadrilateral” “of quadrilateral”.
Page 14, paragraph 77, line 3: Change “m2 ’of” to “m2’ of”.  In other words, please move the apostrophe.
Page 16, paragraph 89, line 2: Change 61 to 62.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 3: Change “a first direction” to “the first direction”.  The first direction is defined in line 2.
Claim 1, line 4: Change “a second direction” to “the second direction”.  The second direction is defined in line 2.
Claims 2-20 are objected to for depending from objected-to base claim 1.
Claim 4, line 2: Change “first sub-pixel” to “first sub-pixels”.
Claims 5-11 are objected to for depending from objected-to base claim 4.
Claim 17, lines 1-2: Change “first sub-pixel” to “first sub-pixels”.
Claims 18-20 are objected to for depending from objected-to base claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 defines a first set value, a second set value, and a set sub-pixel, but does not define how to determine what the set sub-pixel and its set values are.  Because this information is missing from the claim, claim 1 is rejected as indefinite.
Claims 2-20 are rejected for depending from rejected base claim 1.
For purposes of examination, the set sub-pixel will be defined as rhombus with 90° angles, while the first sub-pixel will be a rhombus of the same area, with non-90° angles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pat. Pub. No. 2020/0321406, Figures 1, 3, and 6.






Lee, Figures 1, 3 (rotated right), 6:

    PNG
    media_image1.png
    632
    350
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    407
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    515
    media_image3.png
    Greyscale

Lee, Figure 3, detail, annotated:

    PNG
    media_image4.png
    863
    545
    media_image4.png
    Greyscale

Regarding claim 1: Lee Figures 1, 3, and 6 disclose a pixel structure, comprising a plurality of first sub-pixels (PX_B, PX_R) arranged in a first direction and a second direction, a maximum dimension of at least one first sub-pixel (PX_B, PX_R) in a first direction being less than a first set value (of a rhombus with 90° angles), and a maximum dimension of the at least one first sub-pixel (PX_B, PX_R) in a second direction being greater than a second set value (of a rhombus with 90° angles); wherein the first set value is a maximum dimension of a set sub-pixel (rhombus with 90° angles) in the first direction, and the second set value is a maximum dimension of the set sub-pixel (rhombus with 90° angles) in the second direction; and the first sub-pixel (PX_B, PX_R) has an area approximately equal to an area of the set sub-pixel (rhombus with 90° angles).  Lee specification ¶¶ 74-81; 54-61.  Because a set sub-pixel, first set value, and second set value are not defined in the claim, the Office relies on applicants’ disclosure for a definition.  From the application, a set sub-pixel is a rhombus with 90° angles, and the first set value and the second set values are the lengths of the rhombus’ diagonals in the first and second directions, respectively.  The Office has annotated Lee Figure 3 with a square superimposed on the rhombus-shaped first sub-pixels PX_B and PX_R.  These first sub-pixels have a maximum dimension in a first direction that is less than the first set value of the rhombus with the 90° angles, and a maximum dimension in the second direction that is greater than the second set value of the rhombus with the 90° angles.  Lee subpixels PX_B and PX_R are close to, if not the same, the size as the set sub-pixel.  In any case, the set subpixel can be chosen so that it has the same area as the Lee subpixels PX_B and PX_R.  Thus Lee discloses an obvious variant of claim 1.
Regarding claim 4, which depends from claim 1:  Lee Figure 3, annotated (below), discloses the plurality of first sub-pixel[s] (PX_B, PX_R) are arranged at vertexes of a plurality of quadrilateral sub-regions, and a first sub-pixel (PX_B, PX_R) is disposed at each vertex.
Lee Figure 3, annotated (showing one of the quadrilateral sub-regions):

    PNG
    media_image5.png
    637
    691
    media_image5.png
    Greyscale

Regarding claim 5, which depends from claim 4: Lee Figure 3 (annotated, above) discloses that a shape of the quadrilateral sub-region is a rectangle.
Regarding claim 6, which depends from claim 4: Lee discloses a shape of the first sub-pixel (PX_B, PX_R) is a rhombus; and one diagonal line of the first sub-pixel (PX_B, PX_R) is parallel to the first direction, and another diagonal line of the first sub-pixel (PX_B, PX_R) is parallel to the second direction; a length of the diagonal line parallel to the second direction is greater than a length of the diagonal line parallel to the first direction.  See Lee Figure 3 (detail, annotated).
Regarding claim 7, which depends from claim 6: Lee discloses the first set value is equal to the second set value, because a rhombus with 90° is used as the set sub-pixel.
Regarding claim 8, which depends from claim 4: Lee discloses a plurality of second sub-pixels (PX_G), wherein a second sub-pixel (PX_G) is disposed at a center of each quadrilateral sub-region.
Regarding claim 9, which depends from claim 8:  Lee Figure 3 discloses the plurality of first sub-pixels (PX_B, PX_R) include a plurality of red sub-pixels (PX_R) and a plurality of blue sub-pixels (PX_B); and the plurality of second sub-pixels (PX_G) include a plurality of green sub-pixels (PX_G); in the first direction, the red sub-pixels (PX_R) and the blue sub-pixels (PX_B) are alternately arranged; and in the second direction, the red sub-pixels (PX_R) and the blue sub-pixels (PX_B) are alternately arranged.
Regarding claim 10, which depends from claim 8: Lee discloses in first sub-pixels (PX_B, PX_R) and a second sub-pixel (PX_G) that are respectively disposed at vertexes and a center of each quadrilateral sub-region, a distance between each first sub-pixel and the second sub-pixel is approximately equal.  The disclosure does not identify the patentable significance of the distance being equal.  Thus Lee’s approximately equal distance is an obvious variant of claim 10. 
Regarding claim 11, which depends from claim 8: Lee discloses an evaporation shadow (portion of organic emissive layer (122) adjacent to bank (115) and not in direct contact with first electrode (121)) of each first sub-pixel (PX_B, PX_R) is non-overlapping with an adjacent second sub-pixel (PX_G).  See Lee specification ¶¶ 74, 98-102.
Regarding claim 12: Lee discloses a display substrate, comprising: a base (103); and the pixel structure according to claim 1, the pixel structure being disposed on a side of the base (103).  Id. ¶¶ 83, 74-81.
Regarding claim 13, which depends from claim 12: Lee discloses a pixel defining layer (115) disposed on the side of the base (103), the pixel defining layer (115) having a plurality of first openings; wherein the plurality of first sub-pixels (PX_B, PX_R) included in the pixel structure are respectively disposed in the plurality of first openings; and a size of each first opening and a size of a first sub-pixel (PX_B, PX_R) disposed in the first opening are same.
Regarding claim 17, which depends from claim 13: Lee Figures 1, 3, and 6 discloses that the plurality of first sub-pixel[s] are arranged in an active area of the display substrate, the active area includes a plurality of quadrilateral sub-regions, and a first sub-pixel (PX_B, PX_R) is disposed at a vertex of each quadrilateral sub-region. See Lee Figure 3 (annotated), on page 10 of this Office Action.
Regarding claim 18, which depends from claim 17: Lee Figure 3 discloses that a shape of the first sub-pixel (PX_B, PX_R) is a rhombus; and one diagonal line of the first sub-pixel (PX_B, PX_R) is parallel to the first direction, and another diagonal line of the first sub-pixel (PX_B, PX_R) is parallel to the second direction; a length of the diagonal line parallel to the second direction is greater than a length of the diagonal line parallel to the first direction.  See Lee Figure 3 (detail, annotated) on page 8 of this Office Action.
Regarding claim 19, which depends from claim 18: Lee discloses that the first set value is equal to the second set value, because a rhombus with 90° is used as the set sub-pixel.  See the discussion in the rejection of claim 1.
Regarding claim 20, which depends from claim 17: Lee discloses a plurality of second sub-pixels (PX_G), wherein a second sub-pixel (PX_G) is disposed at a center of each quadrilateral sub-region.  See Lee Figure 3 (annotated) on page 10 of this Office Action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Qiu, U.S. Pat. Pub. No. 2016/0329385, Figures 5 and 5A-5D.
Qiu, Figures 5, 5A:

    PNG
    media_image6.png
    283
    286
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    234
    244
    media_image7.png
    Greyscale

Qiu, Figures 5B-5D:

    PNG
    media_image8.png
    192
    211
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    221
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    206
    230
    media_image10.png
    Greyscale

Regarding claim 14: As discussed above, Lee discloses the pixel structure according to claim 1, but does not disclose the mask for forming the organic emission layer (122).
Qiu Figures 5 and 5A-5D disclose a mask for a pixel arrangement that is similar to Lee, the mask comprising a plurality of second openings (504) through which is deposited a material for making a subpixel (501, 502, or 503), the shape of the subpixel (501, 502, 503) being a copy of the shape of the opening 504).  Qiu specification ¶¶ 79-89.  One having ordinary skill in the art at a time before the effective filing date would be motivated to design a mask for the Lee subpixels such that the shape of the subpixel was a copy of the shape of the mask opening because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a mask for forming the pixel structure according to claim 1, the mask comprising a plurality of second openings; a maximum dimension of a second opening in the first direction being less than a third set value; wherein the third set value is a maximum dimension of a set opening in the first direction.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Mu, U.S. Pat. Pub. No. 2019/0218656, Figures 1-4a and Matsuura, U.S. Pat. Pub. No. 2009/0017192, Figures 4-7.

Mu, Figures 1, 2:

    PNG
    media_image11.png
    219
    179
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    157
    378
    media_image12.png
    Greyscale



Mu, Figures 3, 4a:

    PNG
    media_image13.png
    248
    249
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    211
    428
    media_image14.png
    Greyscale

Matsuura, Figures 4, 5:

    PNG
    media_image15.png
    581
    492
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    376
    463
    media_image16.png
    Greyscale

Matsuura, Figures 6, 7:

    PNG
    media_image17.png
    326
    496
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    491
    449
    media_image18.png
    Greyscale

Regarding claim 15: Lee discloses the display substrate of claim 12, but is silent as to the evaporation method that is used to form the display substrate.
Mu Figures 1-4a discloses an evaporation method for forming the display; the evaporation method comprising: providing at least one evaporation source (1), each evaporation source (1) including an evaporation source body (10) and at least two restriction plates (30: 31, 32), the evaporation source body (10) having a plurality of evaporation nozzles (100) arranged at intervals in a longitudinal extension direction of the evaporation source (1), and the at least two restriction plates (30: 31, 32) being disposed on two opposite sides of the evaporation source body (10) in a direction parallel to the longitudinal extension direction of the evaporation source (1); placing a substrate (2) to be evaporated on the at least one evaporation source (1); placing a mask (3) between the at least one evaporation source (1) and the substrate (2) to be evaporated; and forming a plurality of organic layers (F) by using the at least one evaporation source (1).  Mu specification ¶¶ 28-32, 3-5.  Mu does not disclose that the substrate to be evaporated including a base and a pixel defining layer disposed on a side of the base, the pixel defining layer having a plurality of first openings, and a row direction or a column direction in which the plurality of first openings are arranged being parallel to the longitudinal extension direction of the evaporation source; and forming a plurality of first sub-pixels in the plurality of first openings by using the at least one evaporation source.
Matsuura, also directed to an evaporation method, discloses placing a substrate (4) to be evaporated on the at least one evaporation source (100), the substrate (4) to be evaporated including a base (40) and a pixel defining layer (46) disposed on a side of the base (40), the pixel defining layer (46) having a plurality of first openings, and a row direction or a column direction in which the plurality of first openings are arranged being parallel to the longitudinal extension direction of the evaporation source (100); placing a mask (5) between the at least one evaporation source (100) and the substrate (4) to be evaporated; and forming a plurality of first sub-pixels (45) in the plurality of first openings by using the at least one evaporation source (100).  Matsuura specification ¶¶ 60-64.
Thus, Mu discloses the use of an evaporation source with multiple nozzles and two parallel restriction plates to deposit an organic layer in an OLED device, and Matsuura discloses further details about the deposition process, specifically, that the organic layer (45) is deposited in an opening in the pixel defining layer (46).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the modified Mu and Matsuura method to make the Lee device because Mu and Matsuura disclose a method for making a display device using evaporation sources and masks.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Mu, and Matsuura, and further in view of Qiu.
Regarding claim 16, which depends from claim 15: As discussed above, Lee discloses the display substrate of claim 12, which uses the pixel structure according to claim 1, but does not disclose the mask for forming the organic emission layer (122).
Qiu Figures 5 and 5A-5D disclose a mask for a pixel arrangement that is similar to Lee, the mask comprising a plurality of second openings (504) through which is deposited a material for making a subpixel (501, 502, or 503), the shape of the subpixel (501, 502, 503) being a copy of the shape of the opening 504).  Qiu specification ¶¶ 79-89.  One having ordinary skill in the art at a time before the effective filing date would be motivated to design a mask for the Lee subpixels such that the shape of the subpixel was a copy of the shape of the mask opening because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses that the mask includes a plurality of second openings; a maximum dimension of a second opening in the first direction is less than a third set value (the rhombus with 90° angles); wherein the third set value is a maximum dimension of a set opening (of the rhombus with 90° angles) in the first direction.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112(b) rejection and the claim objection were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2: Lee discloses a rhombus which has dimensions that are similar to the dimensions claimed by applicants.  However, Lee does not disclose the specifics of the dimensions and the relationship of any evaporation shadow with the opening in the pixel definition layer.  If this information is present in any device that practices the Lee invention, then information is not currently before the Office.  Thus, the claim has been found allowable because the prior art of record does not disclose “an evaporation shadow disposed around the first sub-pixel; a dimension of an evaporation shadow in the first direction is x, and a dimension of the evaporation shadow in the second direction is y, wherein x is greater than y; and a difference between the maximum dimension of the first sub-pixel in the second direction and the second set value is a, wherein a is less than or equal to a product of 2 and a difference between x and y”, in combination with the remaining limitations of the claim.
With regard to claim 3: The claim has been found allowable due to its dependency from claim 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897